                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

STEUBEN FOODS, INC.,                          )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 19-2181-CFC-CJB
                                              )
SHIBUYA HOPPMANN CORP.,                       )
SHIBUYA KOGYO CO., LTD., and                  )
HP HOOD LLC,                                  )
                                              )
               Defendants.                    )

                                   MEMORANDUM ORDER

       The Court, having reviewed the parties’ joint motion regarding a discovery dispute

(“Motion”), (D.I. 580), the briefing and other materials related thereto, (D.I. 581; D.I. 582; D.I.

588; D.I. 589; D.I. 590), and having heard argument during a teleconference held on March 15,

2021 (“the teleconference”) 1, hereby ORDERS as follows with regard to the two remaining

disputed issues that the Court did not resolve during the teleconference 2:

       1. These disputes have to do with documents and communications related to two
          opinions of counsel (the “opinions of counsel”) that were authored by Leslie
          L. Bookoff (“Mr. Bookoff”) and provided to Defendant HP Hood LLC (“HP
          Hood”). Mr. Bookoff worked at the law firm of Finnegan Henderson
          (“Finnegan”) until August 2012 when he founded his own firm, Bookoff
          McAndrews LLP. (D.I. 582 at 1) 3 Mr. Bookoff authored the opinions of
          counsel in January 2013 and November 2013, respectively. (D.I. 590 at ¶¶ 3-
          4) In the opinions of counsel, Mr. Bookoff opines on the issues of

       1
               Citations to the transcript of the March 15 teleconference will be to “Tr.”
       2
               Plaintiff also raised a third disputed issue via the Motion: it sought production of
certain documents regarding Plaintiff’s patents that Defendant HP Hood LLC had withheld from
production. (D.I. 581 at 1) The Court resolved this issue during the teleconference, (see Tr. at
45-46), and will therefore not address it in this Memorandum Order.
       3
           In August 2012, when Mr. Bookoff left Finnegan and founded Bookoff
McAndrews LLP, he took his files concerning HP Hood with him to the new firm. (D.I. 582 at
1)
           infringement, validity and claim construction as related to Plaintiff Steuben
           Foods, Inc.’s (“Plaintiff”) asserted patents.

       2. HP Hood produced the opinions of counsel to Plaintiff on November 7, 2020.
          (D.I. 581 at 1) Thereafter, Plaintiff pursued discovery from Mr. Bookoff
          related to the opinions, seeking documents and Mr. Bookoff’s deposition. (Id.
          & exs. 1-2)

       3. As noted above, there are two remaining disputes here. First, Plaintiff argues
          that, in light of the opinions of counsel, HP Hood should produce to Plaintiff:
          “communications between [HP Hood] and its outside [trial] counsel [Sterne,
          Kessler, Goldstein & Fox PLLC (“Sterne, Kessler” or “trial counsel”)] on the
          issue of claim construction[,]” “communications between opinion [counsel
          (i.e., Mr. Bookoff)] and trial counsel” and “any files from Mr. Bookoff’s
          former firm[,]” Finnegan—but only to the extent that those
          communications/files relate to the subject matter of Mr. Bookoff’s opinions of
          counsel. Second, Plaintiff asserts that HP Hood should produce to Plaintiff
          communications internal to HP Hood relating to the subject matter of the
          opinions of counsel. (Id. at 1, 2-3; see also D.I. 582 at 2-3) 4 The Court will
          address these disputes in turn.

       4. Turing to the first dispute, here Plaintiff seeks, inter alia, certain
          communications between HP Hood and Sterne, Kessler regarding claim
          construction. 5 In In re Seagate Tech., LLC, 497 F.3d 1360 (Fed. Cir. 2007),


       4
               In its letter briefing, Plaintiff appeared to be seeking all of the above-referenced
communications or documents, regardless of whether those communications had anything to do
with the claims/claim terms/non-infringement or invalidity arguments that were actually pressed
in the opinions of counsel. (See D.I. 581 at 1) During the teleconference, however, Plaintiff’s
counsel agreed that Plaintiff was “willing to narrow” its request to exclude documents that
“ha[ve] no impact or no . . . bearing on [the claim terms discussed in] the opinion[s of counsel.]”
(Tr. at 18) Below, then, the Court will assume that any sought-after categories of
communications or documents are only requested to the extent that their subject matter overlaps
with subject matter discussed in the opinions of counsel.
       5
                With regard to the other two categories of communications/documents that
Plaintiff sought regarding this first dispute (i.e., “communications between opinion and trial
counsel” and “any files from [Finnegan]”), (D.I. 581 at 1), the Court DENIES those requests as
MOOT and will not further address them below. That is because Defendants have represented
that: (1) “to the extent communications were found between anyone at Mr. Bookoff’s firm and
trial counsel on the subject matter of his opinions, those communications have already been
produced”; and (2) so far as Defendants are aware, Mr. Bookoff took all of his case files with
him from Finnegan when he founded his current firm, and Defendants have searched those case
files and produced from them any documents relating to Mr. Bookoff’s opinions of counsel.
(D.I. 582 at 2 (emphasis omitted); Tr. at 33, 35, 42) In light of this, the Court does not have a
                                                 2
           the United States Court of Appeals for the Federal Circuit held that “as a
           general proposition, [] asserting the advice of counsel defense and disclosing
           opinions of opinion counsel do not constitute waiver of the attorney-client
           privilege for communications with trial counsel.” In re Seagate Tech., LLC,
           497 F.3d 1360, 1374 (Fed. Cir. 2007) (en banc), abrogated on other grounds
           by Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct. 1923 (2016). 6 The
           Seagate Court reached its conclusion after, inter alia, noting the “significantly
           different functions of trial counsel and opinion counsel[.]” Id. at 1373. To
           that end, it reasoned that “[w]hereas opinion counsel serves to provide an
           objective assessment for making informed business decisions,” trial counsel is
           engaged in an “adversarial process” and “focuses on litigation strategy and
           evaluates the most successful manner of presenting a case to a judicial
           decision maker.” Id. That said, the Seagate Court explained that its decision
           regarding waiver was not an “absolute rule[,]” as “trial courts remain free to
           exercise their discretion in unique circumstances to extend waiver to trial
           counsel, such as if a party or counsel engages in chicanery.” Id. at 1374-75.

       5. Here, Plaintiff is arguing that one of these “unique circumstances” is at play.
          It is seeking the communications at issue because in addition to providing
          opinions of counsel, Mr. Bookoff additionally gave at least some “litigation
          strategy” advice to HP Hood during this case, particularly as to the issue of
          claim construction. (D.I. 581 at 2; Tr. at 17) Plaintiff’s argument is that, in
          doing so, Mr. Bookoff “sufficiently blurred the lines between opinion counsel
          and trial counsel[,]” at least as to claim construction-related issues. (D.I. 581
          at 3) In turn, Plaintiff argues that it should be entitled to review trial counsel’s
          communications with HP Hood as to claim construction-related subject
          matter, in order to determine whether, for example, trial counsel has privately
          suggested that HP Hood take a position on claim construction that differs from
          what is set out in the opinions of counsel. (Id.; Tr. at 14)

       6. To determine whether the scope of waiver of attorney-client privilege should
          be extended in this way, the Court will first examine what we know about Mr.
          Bookoff’s role as to this patent infringement matter. In 2010, 7 Plaintiff began
          the litigation by suing Defendant Shibuya Hoppmann Corp.; sometime
          thereafter, HP Hood (Shibuya Hoppmann Corp.’s customer) engaged Mr.
          Bookoff to provide an opinion of counsel as to claim construction, non-


sufficient record to indicate that there are in fact unproduced responsive documents in HP
Hood’s custody or control relating to either of these two categories.
       6
               With regard to the privilege issues discussed herein, the Court applies the law of
the Federal Circuit. In re EchoStar Commc’ns Corp., 448 F.3d 1294, 1298 (Fed. Cir. 2006).
       7
               This case was originally filed in September 2010 in the United States District
Court for the Western District of New York. (D.I. 1) It was transferred to this Court in
November 2019. (D.I. 481)
                                                 3
           infringement and invalidity. (D.I. 582 at 1) Plaintiff also sued HP Hood for
           patent infringement in 2012, (id.), 8 and it is undisputed that in addition to his
           role as opinion counsel, Mr. Bookoff also served as HP Hood’s original trial
           counsel in that case up through April 2013, (D.I. 589 at ¶ 3). In April 2013,
           Defendant Shibuya Kogyo Co., Ltd. took over responsibility for HP Hood’s
           defense and selected Sterne, Kessler (who was already representing Shibuya
           Kogyo Co., Ltd. and Shibuya Hoppmann Corp.) to serve as HP Hood’s trial
           counsel going forward. (Id.; D.I. 590 at ¶¶ 1-2, 5; Tr. at 36-37) There is some
           evidence that after Mr. Bookoff gave way to Sterne, Kessler as HP Hood’s
           trial counsel in April 2013, he played a role beyond the offering of his
           opinions of counsel. For example, in a December 2020 deposition, Mr.
           Bookoff appeared to indicate that “at times” or “[e]very so often” or
           “[i]nfrequently” over the last many years, he provided HP Hood with input on
           “litigation strategy” relating to “issues like noninfringement, invalidity [and]
           claim construction[.]” (D.I. 581, ex. 8 at 70, 101-02, 115, 123-24, 129-30,
           133) Additionally, Plaintiff produced an e-mail string from July 2016 (the
           “July 2016 e-mail string”) in which: (1) Sterne, Kessler attaches and sends to
           HP Hood’s Senior Vice President and General Counsel Paul Nightingale a set
           of proposed claim terms for construction in this case (and does not copy Mr.
           Bookoff); (2) Mr. Bookoff later responds to that e-mail (noting that Mr.
           Nightingale had forwarded the e-mail to him) by attaching “minor comments
           and suggestions” about the claim terms; (3) Sterne, Kessler engages in further
           follow-up with Mr. Bookoff, asking him a question about the “angle” he was
           going for with regard to one of his suggestions, and otherwise telling Mr.
           Bookoff that they will “make the[] changes” that Mr. Bookoff suggested; and
           (4) Mr. Bookoff responded, explaining why he had made that particular
           suggestion. (D.I. 581, ex. 10; see Tr. at 14-15) Lastly, during the
           teleconference regarding the instant Motion, Defendants’ trial counsel
           confirmed that HP Hood “occasionally passed [] information [provided by
           trial counsel] along to Mr. Bookoff, who, on a couple of occasions has had
           comments[.]” (Tr. at 28; see also D.I. 589 at ¶ 4 (Mr. Nightingale noting that
           after 2013, he “from time to time ask[ed] Mr. Bookoff whether developments
           in the litigation or in the patent office proceedings on the patents in suit
           affected his view of HP Hood’s potential exposure to patent infringement
           liability”))

       7. Therefore, the above evidence shows that in certain instances, Mr. Bookoff
          has provided input on litigation strategy (including, in at least one instance,
          input on the claim construction process) to HP Hood and its trial counsel since
          April 2013. In these situations, Mr. Bookoff went beyond the role of opinion
          counsel (i.e., “provid[ing] an objective assessment for making informed
          business decisions”) and traversed into territory normally occupied by trial


       8
            Plaintiff’s case against HP Hood was later consolidated with its case against
Shibuya Hoppmann Corp. and its later-added co-Defendant, Shibuya Kogyo Co., Ltd. (D.I. 182;
D.I. 183)
                                                 4
           counsel (i.e., “focus[ing] on litigation strategy and evaluat[ing] the most
           successful manner of presenting a case to a judicial decision maker”).
           Seagate, 497 F.3d at 1373. 9

       8. That said, all of the available evidence, cited above, indicates that Mr.
          Bookoff’s role with regard to litigation strategy has been fairly limited—
          especially taking into account the overall arc of this litigation. Mr. Bookoff
          served as HP Hood’s lead trial counsel for only a short period of time, and he
          has not played that role for over eight years. During that over-eight-year
          period, Mr. Bookoff’s input on trial strategy (as is noted above in paragraph 6)
          has been varyingly described as occurring “at times” or “infrequently” or
          “occasionally” or “from time to time.” J.C. Rozendaal, a Sterne, Kessler
          Director who has served as lead trial counsel for HP Hood since April 2013
          (and as lead trial counsel for the other two Defendants since September 2010),
          states that other than with regard to the July 2016 e-mail string, he does “not
          recall receiving input from Mr. Bookoff on draft pleadings or arguments in the
          litigation” nor does he “recall discussing litigation strategy with Mr.
          Bookoff.” (D.I. 590 at ¶ 9; see also id. at ¶¶ 1-2; Tr. at 37) Moreover, Mr.
          Nightingale states that other than what is represented in the July 2016 e-mail
          string, he does not recall “ever having sent any other draft pleadings from the
          case to Mr. Bookoff.” (D.I. 589 at ¶ 8) Thus, on the record before the Court,
          this does not appear to be a case where Mr. Bookoff, while serving as opinion
          counsel: (1) also embedded himself with HP Hood’s trial team and/or (2)
          consistently and repeatedly blurred the line between objective opinion giver
          and trial strategist.



       9
                 The Court agrees with Defendants that attorney-client privilege regarding
communications with trial counsel should not automatically be waived simply because (as was
the case here) a client briefly had opinion counsel work as trial counsel, but then later switched
to a different firm to serve as trial counsel. (Tr. at 33); see also Alloc, Inc. v. Pergo, L.L.C., No.
00-C-0999, 2010 WL 3808977, at *7 (E.D. Wis. Sept. 23, 2010) (“[C]ourts have noted that it is
prudent litigation strategy—not chicanery—to retain trial counsel separate from opinion counsel.
. . . Our adversarial system would be undermined if waiver were extended to all trial counsel any
time a defendant briefly retained its opinion counsel as trial counsel before realizing the strategic
disadvantage of that decision and changing course.”). Separately, to the extent that Defendants
suggest that waiver could never be the result here due to the fact that Mr. Bookoff is not
employed by the same firm (i.e., Sterne, Kessler) that is lead trial counsel for HP Hood, (D.I. 582
at 2), the Court disagrees. The Seagate Court was careful to note that it was not setting down
“absolute rule[s,]” and that the particular facts and circumstances of a given case would be
important in determining whether attorney-client privilege had been waived as to
communications with trial counsel. Seagate, 497 F.3d at 1374-75. In light of this, the Court’s
decision here should not be based on any “absolute rule” (i.e., “if opinion counsel ever serves as
trial counsel, there must be a waiver” or “if opinion counsel does not work for the same firm as
trial counsel, there can never be a waiver”).

                                                  5
9. Moreover, Plaintiff has acknowledged that if a broader waiver applies here, it
   would only apply to trial counsel’s communications that actually bear on the
   subject matter discussed in Mr. Bookoff’s opinions of counsel. (Tr. at 18)
   Yet in the one document of record the Court has in which Mr. Bookoff
   provides advice on litigation strategy—the July 2016 e-mail string—Mr.
   Bookoff does not seem to be discussing material that relates to his opinions of
   counsel. Defendants have produced the attachment to Mr. Bookoff’s July 13,
   2016 e-mail, in which Mr. Bookoff proposed edits to a draft of proposed claim
   terms for construction. That attachment shows that in addition to correcting a
   few typographical errors and making three marginal comments, Mr. Bookoff
   suggested that three claim terms be added to the list of terms to be construed:
   (i) “means for providing a plurality of containers in a sterilization tunnel” in
   United States Patent No. 6,475,435 (the “'435 patent”); (ii) “atomized
   sterilant” in United States Patent No. 6,702,985 (the “'985 patent”); and (iii)
   “a mechanism for applying the atomized sterilant and the second supply
   source of hot sterile air on the container” in the '985 patent. (D.I. 590 at ¶ 6;
   id., ex. C at BK-0002782-86) However, none of these three suggested
   additions to the list of claim terms appear to relate directly to the subject
   matter of Mr. Bookoff’s opinions of counsel. (D.I. 590 at ¶ 7) For example,
   as to the '435 patent, in articulating why HP Hood did not infringe the patent,
   Mr. Bookoff’s opinions of counsel focused only on claim construction of the
   term “wherein the sterilant concentration levels of the plurality of sterilant
   concentration zones are maintained at a ratio of at least about 5 to 1” (or
   variations on that term)—not on the term “means for providing a plurality of
   containers in a sterilized tunnel.” (Id., ex. A-1 at BK-0000464-69; id., ex. B
   at BK-0001989-94) And with regard to the '985 patent, in his opinions of
   counsel, Mr. Bookoff did not rely on a construction or definition of “atomized
   sterilant” or “a mechanism for applying the atomized sterilant and the second
   supply source of hot sterile air on the container” to suggest that HP Hood did
   not infringe the patent. (D.I. 590 at ¶ 8; id. ex. A-1 at BK-0000469-72; id.,
   ex. B at BK-0001994-97)

10. As noted above, the Federal Circuit has stated that in order for a privilege
    waiver as to the subject matter of opinions of counsel to extend to
    communications with trial counsel, the circumstances would need to be
    “unique” and amount to something like “a party or counsel engag[ing] in
    chicanery.” Seagate, 497 F.3d at 1374-75; see also Trading Techs., Int’l, Inc.
    v. CQG, Inc., Case No. 05 C 4811, 2014 WL 1977029, at *8 (N.D. Ill. May 9,
    2014). Here, we simply do not have that kind of record. And because the
    record does not suggest that Mr. Bookoff had an outsized role as a litigation
    strategist in this case, nor that any assistance he provided in that regard relates
    to the scope of his opinions of counsel, the Court will DENY Plaintiff’s
    request for additional discovery as to communications between HP Hood and
    Sterne, Kessler regarding claim construction. Cf. Alloc, Inc. v. Pergo, L.L.C.,
    No. 00-C-0999, 2010 WL 3808977, at *1, *6-7 (E.D. Wis. Sept. 23, 2010)
    (declining to extend waiver of attorney-client privilege regarding opinions of

                                           6
            counsel to certain communications between the defendant and trial counsel,
            because even though opinion counsel had served as trial counsel for a time, it
            and the defendant’s current trial counsel had never concurrently represented
            the defendant, and opinion counsel had not served as trial counsel in the case
            for years by the time the communications at issue were made); Tyco
            Healthcare Grp. LP v. E-Z-EM, Inc., Civil Action No. 2:07-CV-262 (TJW),
            2010 WL 2079920, at *1, *3 (E.D. Tex. May 24, 2010) (concluding that
            waiver of attorney client privilege regarding an opinion provided by opinion
            counsel extended to communications with trial counsel, but where opinion
            counsel belonged to the same firm as trial counsel, where opinion counsel
            joined the trial team shortly after he authored the opinion of counsel and never
            left that trial team, and where opinion counsel “participat[ed] actively with
            developing the non-infringement and invalidity defenses” that the defendant
            was to use at trial).

       11. As to the second and final dispute, it is over whether HP Hood should produce
           solely internal communications relating to the subject matter of the opinions
           of counsel (such as communications between HP Hood’s in-house counsel and
           its management regarding claim construction, non-infringement and invalidity
           issues that are covered in the opinions of counsel). (D.I. 581 at 3; Tr. at 19-
           20, 25) 10

       12. In In re EchoStar Commc’ns Corp., 448 F.3d 1294 (Fed. Cir. 2006), the
           Federal Circuit ruled that a party may not (1) obtain opinions of counsel from
           two separate sets of attorneys as to particular subject matter, (2) assert that it
           relied on one of those two opinions but not the other and (3) then withhold
           communications as to the other opinion by claiming attorney-client privilege.
           448 F.3d at 1297, 1299. In EchoStar, the accused infringer relied on an
           opinion of in-house counsel to rebut a charge of willful infringement; the
           Federal Circuit concluded that the accused infringer thus had not only waived
           the privilege as to communications with in-house counsel on that subject
           matter, but also as to its communications with outside counsel on that same
           topic, because outside counsel had provided the accused infringer with an
           opinion on that topic (even though the accused infringer did not actually rely
           on outside counsel’s opinion in the litigation). Id. at 1297, 1299. In so doing,
           the EchoStar Court stated that “[i]n such a case [i.e., a case where a party
           attempts to use the attorney-client privilege in this manner as both a sword
           and a shield], . . . [t]o prevent such abuses, we recognize that when a party
           defends its actions by disclosing an attorney-client communication, it waives
           the attorney-client privilege as to all such communications regarding the same
           subject matter.” Id. at 1301. Plaintiff points to this language from EchoStar,
           asserting that it compels its requested relief here. (D.I. 581 at 3)

       10
              The Court understands that HP Hood has already provided Plaintiff with
documents, including those generated by in-house counsel/employees, that were provided to
opinion counsel or that memorialize any communications with opinion counsel. (D.I. 582 at 3)
                                                 7
       13. The Court disagrees. In its view, although some courts have interpreted the
           meaning of the EchoStar opinion more broadly, 11 “the holding in EchoStar
           [should be] confined to its facts—that is, the advice of counsel defense waives
           attorney-privilege between the client and any attorney who provided an
           opinion of counsel regarding the infringement, validity or enforceability of the
           patent-in-suit.” Putnam v. Henkel Consumer Adhesives, Inc., CIVIL ACTION
           FILE NO. 1:05-CV-2011-BBM, 2006 WL 8432551, at *5 (N.D. Ga. Sept. 5,
           2006) (emphasis added). In EchoStar, both sets of counsel at issue played an
           explicit opinion-giving role as to certain subject matter, and the accused
           infringer wished to rely on one of those opinions as to a liability issue in the
           case. In light of that, the accused infringer could be seen to have been
           “impermissibly using attorney-client privilege as both a sword and a shield, by
           attempting to selectively waive privilege depending on the favorability of the
           advice.” Id. at *4. In contrast, here HP Hood did not attempt this sword and
           shield approach. It did not turn its in-house counsel into an opinion provider
           on the same topic that Mr. Bookoff weighed in on. Indeed, the record
           indicates that HP Hood’s in-house counsel did not conduct its own
           infringement, invalidity or claim construction analysis of the issues in this
           case. (D.I. 582 at 3; D.I. 589 at ¶ 8) Ultimately, HP Hood obtained and relied
           on only one set of opinions from one source—Mr. Bookoff—in order to
           assure itself that it was not knowingly or willfully infringing a valid patent.
           Under these circumstances, and in light of the guidance provided by the
           Federal Circuit EchoStar and later in Seagate, the Court does not read
           EchoStar as requiring a waiver of attorney-client privilege as to HP Hood’s
           internal communications regarding Mr. Bookoff’s opinions of counsel. It will
           thus also DENY Plaintiff’s Motion in that regard. Cf. Putnam, 2006 WL
           8432551, at *4-5 (interpreting EchoStar not to require waiver of the attorney-
           client privilege as to communications between the defendant and its trial
           counsel, where the defendant did not rely on opinions of trial counsel as to
           infringement, validity or enforceability of the patent-in-suit, and instead
           ordering that privilege was waived only as to communications between the
           defendant and the counsel from whom defendant “received patent opinions[,]”
           because nothing in EchoStar “indicates a desire by the Court of Appeals to
           have every communication a client has with its [non-opinion counsel] on the
           very subject of an infringement trial open to review by opposing counsel”)
           (internal quotation marks and citation omitted); see also Ampex Corp. v.
           Eastman Kodak Co., No. CIV A. 04-1373-KAJ, 2006 WL 1995140, at *3-4
           (D. Del. July 17, 2006) (interpreting EchoStar similarly).

       For all of the above reasons, the Court DENIES Plaintiff’s request for production

of the communications at issue.



       11
            See, e.g., Krausz Indus. Ltd. v. Smith-Blair, Inc., No. 5:12-CV-00570-FL, 2016
WL 10538004, at *2 (E.D.N.C. Dec. 13, 2016).
                                                8
       Because this Memorandum Order may contain confidential information, it has been

released under seal, pending review by the parties to allow them to submit a single, jointly

proposed, redacted version (if necessary) of the document. Any such redacted version shall be

submitted by no later than June 24, 2021 for review by the Court, along with a motion for

redaction that includes a clear, factually detailed explanation as to why disclosure of any

proposed redacted material would “work a clearly defined and serious injury to the party seeking

closure.” Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (internal quotation

marks and citation omitted). The Court will subsequently issue a publicly-available version of

its Memorandum Order.



Dated: June 21, 2021                          ____________________________________
                                              Christopher J. Burke
                                              UNITED STATES MAGISTRATE JUDGE




                                                 9
